DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,095,431.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-32 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/443,055
1. A blockchain transaction manager that receives blockchain transactions intended for a node in a blockchain network and manages submission of the blockchain transactions to the node in the blockchain network, comprising: a transaction management application that prepares a blockchain transaction for submission to the blockchain network by assigning a nonce to the blockchain transaction, estimating cost attributes for the blockchain transaction, and assigning cost attributes to the blockchain transaction based on the estimated cost attributes, the transaction management application further queueing the blockchain transaction for submission to the blockchain network when the node in the blockchain network is ready to accept the blockchain transaction; a transaction handler that digitally signs or certifies the blockchain transaction for submission to the blockchain network as applicable to the blockchain network using identity credentials supplied by a user application, submits the digitally signed or certified blockchain transaction to the node in the blockchain network, and enqueues the digitally signed or certified blockchain transaction for status tracking; and a blockchain poller that polls a status of the blockchain transaction submitted to the blockchain network.2. The blockchain transaction manager of claim 1, further comprising a management activities scheduler that receives blockchain transactions that have been rejected by the node in the blockchain network and resends the rejected blockchain transactions for submission to the node in the blockchain network.3. The blockchain transaction manager of claim 2, wherein, when initial polling of submitted blockchain transaction by the blockchain poller has exceeded a configurable maximum number of attempts, the management activities scheduler schedules further polling of the blockchain status at a reduced rate by the blockchain poller to continue to track status of the submitted blockchain transaction.4. The blockchain transaction manager of claim 1, further comprising a transaction management console that provides access to the transaction management application by a human user via an interactive interface, the transaction management console providing a list of blockchain transactions and their status to the user via the user's interactive interface.5. The blockchain transaction manager of claim 4, wherein the transaction management console further manages identity or transaction certification credentials for use with blockchain transactions.6. The blockchain transaction manager of claim 1, further comprising a database that stores a submitted blockchain transaction that has not been successfully written to the node in the blockchain network and that stores a reason that the submission was not successful and a status of the submitted blockchain transaction.7. The blockchain transaction manager of claim 1, wherein the transaction management application assigns a universal unique identifier to the blockchain transaction for tracking purposes upon receipt.8. The blockchain transaction manager of claim 1, wherein the transaction management application automatically assigns the nonce to the blockchain transaction when the blockchain network includes a blockchain transaction nonce mechanism.9. The blockchain transaction manager of claim 8, wherein the transaction management application automatically assigns the nonce to the blockchain transaction by performing operations including: when multiple blockchain transactions for a same account and blockchain network are being processed concurrently, using a locking mechanism to ensure that a nonce is calculated for only one blockchain transaction at a time; when a blockchain transaction is not accepted by the node in the blockchain network after multiple retries, assigning a nonce of the unaccepted blockchain transaction to a pool of nonces available for reuse by an account associated with the unaccepted blockchain transaction; when assigning a nonce, considering whether the pool of available nonces contains any nonces for the account associated with the blockchain transaction; and when the pool of nonces contains at least one nonce for the account associated with the blockchain transaction, selecting a lowest-valued nonce and assign the lowest-valued nonce to the blockchain transaction.10. The blockchain transaction manager of claim 9, wherein the transaction management application assigns the nonce to the received blockchain transaction by performing further operations including: obtaining a nonce from the node in the blockchain network for the account (N.sub.web3) associated with the blockchain transaction; obtaining a nonce last automatically assigned for the account (N.sub.red) associated with the blockchain transaction; subtracting the nonce from the node in the blockchain network for the account (N.sub.web3) associated with the blockchain transaction from the nonce last automatically assigned for the account (N.sub.red) associated with the blockchain transaction; and when N.sub.red-N.sub.web3 is greater than a predefined nonce window, then picking the nonce from the node in the blockchain network for the account (N.sub.web3) associated with the blockchain transaction; otherwise select a nonce having a greater value.11. The blockchain transaction manager of claim 1, wherein the transaction management application estimates cost attributes for the blockchain transaction by calculating a maximum amount of computation and storage proxy units (G) a transaction sender indicates they are willing to compensate for processing the blockchain transaction by the blockchain network containing the node by performing operations including: obtaining a limit of previously mined blocks from the blockchain network (G.sub.mb), wherein the limit includes a maximum of a sum of a maximum amount of proxy computation and storage units a transaction sender indicates they are willing to compensate for processing selected blockchain transactions that are to be mined into a single block by the blockchain network containing the node; obtaining an estimate of an actual amount of proxy computation and storage units required to process the transaction (G.sub.db); when G.sub.db>=G.sub.mb then assigning G=G.sub.mb*.alpha., where .alpha.<1; when G.sub.mb>G.sub.db then calculating a ratio R=G.sub.mb/G.sub.db and finding G as follows: when (R>=0 and R<=a configurable ratio CR.sub.1, where CR.sub.1>0,) then G=G.sub.db*.beta.; when (R>CR.sub.1 and R<=a configurable ratio CR.sub.2, where CR.sub.2>CR.sub.1,) then G=G.sub.db*.gamma.; when (R>CR.sub.2) then G=G.sub.db*.delta., where .delta.>.gamma.>.beta.>1; and adding G to the blockchain transaction before digitally signing or certifying the blockchain transaction and attempting to submit the digitally signed or certified blockchain transaction to the node in the blockchain network.12. A method of managing submission of blockchain transactions to a node in a blockchain network, comprising: assigning a nonce to a received blockchain transaction; estimating cost attributes for the received blockchain transaction; assigning cost attributes to the received blockchain transaction based on the estimated cost attributes; queueing the received blockchain transaction for submission to the blockchain network when the node in the blockchain network is ready to accept the received blockchain transaction; digitally signing or certifying the received blockchain transaction for submission to the blockchain network as applicable to the blockchain network using identity credentials supplied by a user application; submitting the digitally signed or certified blockchain transaction to the node in the blockchain network; enqueuing the digitally signed or certified blockchain transaction for status tracking; and polling a status of the blockchain transaction submitted to the blockchain network.13. The method of claim 12, wherein polling the status of the blockchain transaction comprises polling the node in the blockchain network for information regarding progress of a submitted blockchain transaction toward acceptance in the blockchain network and retrying the polling until desired progress information is received.14. The method of claim 13, further comprising decreasing a frequency of the polling after expiration of a time period or a maximum number of polling attempts.15. The method of claim 12, further comprising receiving a response indicating whether the submission of the blockchain transaction to the node in the blockchain network resulted in the blockchain transaction being accepted by the blockchain network according to a criteria appropriate to the blockchain network.16. The method of claim 15, further comprising writing the submitted blockchain transaction to a database with a status of the submitted blockchain transaction.17. The method of claim 16, wherein when the status of the submitted blockchain transaction indicates that the submission was not successful, further storing in the database a reason why the submission was not successful.18. The method of claim 17, wherein when the submitted blockchain transaction has been rejected by the node in the blockchain network, applying a repair algorithm to at least one transaction attribute of the rejected blockchain transaction to create a repaired blockchain transaction, digitally signing or certifying the repaired blockchain transaction, and attempting to submit the repaired blockchain transaction to the node in the blockchain network.19. The method of claim 17, wherein when the submitted blockchain transaction has been rejected by the node in the blockchain network due to a retriable error, resubmitting the submitted blockchain transaction to the node in the blockchain network until accepted or a retry limit is exceeded.20. The method of claim 19, wherein when the retry limit is exceeded, performing at least one of: indicating availability of the blockchain transaction's nonce by adding a nonce value to a stored pool of available transaction nonces, writing the submitted blockchain transaction to an error transaction table in a database, or extracting an originally submitted blockchain transaction and causing the originally submitted blockchain transaction to again be prepared and sent using the same processes as newly received blockchain transactions.21. The method of claim 12, further comprising automatically assigning the nonce to the received blockchain transaction when the blockchain network includes a transaction nonce mechanism.22. The method of claim 21, wherein automatically assigning the nonce to the received blockchain transaction comprises: when multiple blockchain transactions for a same account and blockchain network are being processed concurrently, using a locking mechanism to ensure that a nonce is calculated for only one blockchain transaction at a time; when a blockchain transaction is not accepted by the node in the blockchain network after multiple retries, assigning a nonce of the unaccepted blockchain transaction to a pool of nonces available for reuse by an account associated with the unaccepted blockchain transaction; when assigning a nonce, considering whether the pool of available nonces contains any nonces for the account associated with the received blockchain transaction; and when the pool of nonces contains at least one nonce for the account associated with the received blockchain transaction, selecting a lowest-valued nonce and assign the lowest-valued nonce to the received blockchain transaction.23. The method of claim 22, wherein automatically assigning the nonce to the received blockchain transaction further comprises: obtaining a nonce from the node in the blockchain network for the account (N.sub.web3) associated with the blockchain transaction; obtaining a nonce last automatically assigned for the account (N) associated with the blockchain transaction; subtracting the nonce from the node in the blockchain network for the account (N.sub.web3) associated with the blockchain transaction from the nonce last automatically assigned for the account (N.sub.red) associated with the blockchain transaction; and when N.sub.red-N.sub.web3 is greater than a predefined nonce window, then picking the nonce from the node in the blockchain network for the account (N.sub.web3) associated with the blockchain transaction; otherwise select a nonce having a greater value.24. The method of claim 23, further comprising, prior to digitally signing or certifying the received blockchain transaction, selecting a lowest available nonce for the account associated with the blockchain transaction, and when the pool contains a nonce having a lower value than the selected nonce, exchanging the selected nonce with a lower-valued nonce from the pool and using the lower-valued nonce from the pool for the received blockchain transaction.25. The method of claim 12, wherein when the submitted blockchain transaction is rejected by the node in the blockchain network, writing a nonce of the rejected blockchain transaction to a pool of nonces and using a lowest numbered nonce in the pool by a next received blockchain transaction prepared for submission to the node in the blockchain network.26. The method of claim 25, automatically assigning the rejected blockchain transaction a new nonce before again digitally signing or certifying the rejected blockchain transaction for resubmission to the node in the blockchain network.27. The method of claim 12, wherein the cost attributes include an amount a submitter of the blockchain transaction is offering to pay in blockchain transaction fees per proxy unit of computation and storage costs that will be incurred by a blockchain network containing the node for processing of the blockchain transaction, further comprising calculating the amount based on an amount associated with blockchain transactions recently accepted in the blockchain network.28. The method of claim 12, wherein estimating cost attributes for the blockchain transaction comprises automatically calculating a maximum amount of computation and storage proxy units (G) a transaction sender indicates they are willing to compensate for processing the blockchain transaction by the blockchain network containing the node by: obtaining a limit of previously mined blocks from the blockchain network (G.sub.mb), wherein the limit includes a maximum of a sum of a maximum amount of proxy computation and storage units a transaction sender indicates they are willing to compensate for processing selected blockchain transactions that are to be mined into a single block by the blockchain network containing the node; obtaining an estimate of an actual amount of proxy computation and storage units required to process the transaction (G.sub.db); when G.sub.db>=G.sub.mb, then assigning G=G.sub.mb*.alpha., where .alpha.<1; when G.sub.mb>G.sub.db then calculating a ratio R=G.sub.mb/G.sub.db and finding G as follows: when (R>=0 and R<=a configurable ratio CR.sub.1, where CR.sub.1>0,) then G=G.sub.db*.beta.; when (R>CR.sub.1 and R<=a configurable ratio CR.sub.2, where CR.sub.2>CR.sub.1,) then G=G.sub.db*.gamma.; when (R>CR.sub.2) then G=G.sub.db*.delta., where .delta.>.gamma.>.beta.>1; and adding G to the blockchain transaction before digitally signing or certifying the blockchain transaction and attempting to submit the digitally signed or certified blockchain transaction to the node in the blockchain network.29. The method of claim 12, wherein when the submitted blockchain transaction is rejected by the node in the blockchain network due to an amount a submitter of the blockchain transaction is offering to pay in blockchain transaction fees per proxy unit of estimated computation and storage costs that will be incurred by the blockchain network containing the node for processing of the blockchain transaction being too low or too high, adjusting up or down by a predetermined percentage a maximum amount of computation and storage proxy units a transaction sender indicates they are willing to compensate for processing the blockchain transaction by the blockchain network containing the node and resending the blockchain transaction to the node in the blockchain network after a scheduled delay.30. A non-transitory computer-readable medium that stores instructions that when executed by one or more processors cause the one or more processors to implement a method of managing submission of blockchain transactions to a node in a blockchain network, comprising: assigning a nonce to a received blockchain transaction; estimating cost attributes for the received blockchain transaction; assigning cost attributes to the received blockchain transaction based on the estimated cost attributes; queueing the received blockchain transaction for submission to the blockchain network when the node in the blockchain network is ready to accept the received blockchain transaction; digitally signing or certifying the received blockchain transaction for submission to the blockchain network as applicable to the blockchain network using identity credentials supplied by a user application; submitting the digitally signed or certified blockchain transaction to the node in the blockchain network; enqueuing the digitally signed or certified blockchain transaction for status tracking; and polling a status of the blockchain transaction submitted to the blockchain network.31. The medium of claim 30, further comprising instructions that when executed by the one or more processors cause the one or more processors to assign a universal unique identifier to the blockchain transaction for tracking purposes upon receipt.32. The medium of claim 30, further comprising instructions that when executed by the one or more processors cause the one or more processors to resubmit the blockchain transaction when the blockchain transaction has been rejected by the node in the blockchain network and to determine when initial polling of the submitted blockchain transaction has timed out and then scheduling further polling of the blockchain status at a reduced rate to continue to track status of the submitted blockchain transaction after initial polling of the submitted blockchain transaction has timed out.
U.S. Patent 11,095,431
1. A blockchain transaction manager that receives blockchain transactions intended for a node in a blockchain network and manages submission of the blockchain transactions to the node in the blockchain network, comprising:
a transaction management application that provides an interface to a user application that generates a blockchain transaction, the transaction management application receiving necessary information about the blockchain network and identities submitting transactions, validating a received blockchain transaction and enqueuing the validated received blockchain transaction in a transaction queue;
a transaction handler that stores the blockchain network and identity information, prepares at least one transaction attribute of a received blockchain transaction, places the received blockchain transaction in a persistence queue, digitally signs or certifies the received blockchain transaction as applicable to the blockchain network using identity credentials supplied by the user application, and attempts to submit the digitally signed or certified blockchain transaction to the node in the blockchain network; and
a blockchain poller that polls a blockchain status of the submitted blockchain transaction.
2. The blockchain transaction manager of claim 1, wherein the transaction management application assigns a universal unique identifier to the blockchain transaction for tracking purposes upon receipt.
3. The blockchain transaction manager of claim 1, wherein the transaction handler further enqueues the attempts to submit the received transaction to the node in the blockchain network to a tracking queue for tracking and stores status information for a blockchain transaction successfully submitted to the node in the blockchain network.
4. The blockchain transaction manager of claim 1, further comprising a management activities scheduler that receives transactions that have been rejected by the node in the blockchain network and retries the rejected transactions.
5. The blockchain transaction manager of claim 4, wherein, when initial polling of submitted blockchain transactions by the blockchain poller has exceeded a configurable maximum number of attempts, the management activities scheduler schedules further polling of the blockchain status at a reduced rate by the blockchain poller to continue to track status of the submitted blockchain transaction.
6. The blockchain transaction manager of claim 1, further comprising a transaction management console that provides access to the transaction management application by a human user via an interactive interface, the transaction management console providing a list of blockchain transactions and their status to the user via the user's interactive interface.
7. The blockchain transaction manager of claim 6, wherein the transaction management console further manages identity or transaction certification credentials for use with blockchain transactions.
8. The blockchain transaction manager of claim 1, further comprising a database that stores a submitted blockchain transaction that has not been successfully written to the node in the blockchain network and that stores a reason that the submission was not successful and a status of the submitted blockchain transaction.
9. A method of managing submission of blockchain transactions to a node in a blockchain network, comprising:
validating a received blockchain transaction and enqueuing the validated received blockchain transaction in a transaction queue;
preparing at least one transaction attribute of the received blockchain transaction and placing the received blockchain transaction in a persistence queue;
digitally signing or certifying the received blockchain transaction as appropriate to the blockchain network;
attempting to submit the digitally signed or certified blockchain transaction to the node in the blockchain network; and
polling a blockchain status of the submitted blockchain transaction.
10. The method of claim 9, wherein polling the blockchain status comprises polling the node in the blockchain network for information regarding progress of a submitted blockchain transaction toward acceptance in the blockchain network, and retrying the polling until desired progress information is received.
11. The method of claim 10, wherein the polling decreases in frequency after expiration of a time period or a maximum number of polling attempts.
12. The method of claim 9, further comprising receiving a response indicating whether the submission of the submitted blockchain transaction to the node in the blockchain network resulted in the transaction being accepted by the blockchain network, according to a criteria appropriate to the blockchain network.
13. The method of claim 12, further comprising writing the submitted blockchain transaction to a database with a status of the submitted blockchain transaction.
14. The method of claim 13, wherein when the status of the submitted blockchain transaction indicates that the submission was not successful, further storing in the database a reason why the submission was not successful.
15. The method of claim 14, wherein when the submitted blockchain transaction has been rejected by the node in the blockchain network, applying a repair algorithm to at least one transaction attribute of the rejected blockchain transaction to create a repaired blockchain transaction, digitally signing or certifying the repaired blockchain transaction, and attempting to submit the repaired blockchain transaction to the node in the blockchain network.
16. The method of claim 14, wherein when the submitted blockchain transaction has been rejected by the node in the blockchain network due to a retriable error, resubmitting the submitted blockchain transaction to the node in the blockchain network until accepted or a retry limit is exceeded.
17. The method of claim 16, wherein when the retry limit is exceeded, performing at least one of: indicating availability of the transaction's nonce by adding a nonce value to a stored pool of available transaction nonces, writing the submitted blockchain transaction to an error transaction table in a database, and extracting the originally submitted mw blockchain transaction and causing the originally submitted blockchain transaction to again be prepared and sent using the same processes as newly received transactions.
18. The method of claim 9, further comprising automatically assigning a nonce to the received blockchain transaction when the blockchain network includes a transaction nonce mechanism.
19. The method of claim 18, wherein automatically assigning the nonce to the received blockchain transaction comprises:
when multiple blockchain transactions for a same account and blockchain network are being processed concurrently, using a locking mechanism to ensure that a nonce is calculated for only one blockchain transaction at a time;
when a blockchain transaction is not accepted by the node in the blockchain network after multiple retries, assigning a nonce of the unaccepted blockchain transaction to a pool of nonces available for reuse by an account associated with the unaccepted blockchain transaction;
when assigning a nonce, considering whether the pool of available nonces contains any nonces for the account associated with the received blockchain transaction; and
when the pool of nonces contains at least one nonce for the account associated with the received blockchain transaction, selecting a lowest-valued nonce and assign the lowest-valued nonce to the received blockchain transaction.
20. The method of claim 19, wherein automatically assigning the nonce to the received blockchain transaction further comprises:
obtaining a nonce from the node in the blockchain network for the account (Nweb3);
obtaining a nonce last automatically assigned for the account (Nred);
subtracting the nonce from the node in the blockchain network for the account (Nweb3) from the nonce last automatically assigned for the account (Nred); and
when Nred−Nweb3 is greater than a predefined nonce window, then picking the nonce from the node in the blockchain network for the account (Nweb3); otherwise select a nonce having a greater value.
21. The method of claim 20, further comprising, prior to digitally signing or certifying the received blockchain transaction, selecting a lowest available nonce for the account, and when the pool contains a nonce having a lower value than the selected nonce, exchanging the selected nonce with a lower-valued nonce from the pool and using the lower-valued nonce from the pool for the received blockchain transaction.
22. The method of claim 9, wherein when the submitted blockchain transaction is rejected by the node in the blockchain network, a nonce of the rejected blockchain transaction is written to a pool of nonces and a lowest numbered nonce in the pool is used by a next received blockchain transaction prepared for submission to the node in the blockchain network.
23. The method of claim 22, wherein the rejected blockchain transaction is automatically assigned a new nonce before again digitally signing or certifying the rejected blockchain transaction for resubmission to the node in the blockchain network.
24. The method of claim 9, wherein the at least one transaction attribute comprises an amount a submitter of the blockchain transaction is offering to pay in blockchain transaction fees per proxy unit of computation and storage costs that will be incurred by a blockchain network containing the node in the blockchain network for processing of the blockchain transaction, and wherein the amount is calculated based on an amount associated with blockchain transactions recently accepted in the blockchain network.
25. The method of claim 9, further comprising automatically calculating a maximum amount of computation and storage proxy units (G) a transaction sender indicates they are willing to compensate for processing the blockchain transaction by the blockchain network containing the node, comprising:
obtaining a limit of previously mined blocks from the blockchain network (Gmb), wherein the limit includes a maximum of a sum of a maximum amount of proxy computation and storage units a transaction sender indicates they are willing to compensate for processing selected blockchain transactions that are to be mined into a single block by the blockchain network containing the node;
obtaining an estimate of an actual amount of proxy computation and storage units required to process the transaction (Gdb);
when Gdb>=Gmb then assigning G=Gmb*α, where α<1;
when Gmb>Gdb then calculating a ratio R=Gmb/Gdb and finding G as follows:
when (R>=0 and R<=a configurable ratio CR1, where CR1>0) then G=Gdb*β;
when (R>CR1 and R<=a configurable ratio CR2, where CR2>CR1) then G=Gdb*γ;
when (R>CR2) then G=Gdb*δ, where δ>γ>β>1; and
adding G to the blockchain transaction before digitally signing or certifying the blockchain transaction as appropriate for the blockchain network and attempting to submit the digitally signed or certified blockchain transaction to the node in the blockchain network.
26. The method of claim 9, wherein when the submitted blockchain transaction is rejected by the node in the blockchain network due to an amount a submitter of the blockchain transaction is offering to pay in blockchain transaction fees per proxy unit of estimated computation and storage costs that will be incurred by t blockchain network containing the node for processing of the blockchain transaction being too low or too high, adjusting up or down by a predetermined percentage a maximum amount of computation and storage proxy units a transaction sender indicates they are willing to compensate for processing the blockchain transaction by the blockchain network containing the node, and resending the blockchain transaction to the node in the blockchain network after a scheduled delay.
27. A non-transitory computer-readable medium that stores instructions that when executed by one or more processors cause the one or more processors to implement a method of managing submission of blockchain transactions to a node in a blockchain network, comprising:
validating a received blockchain transaction and enqueuing the validated received blockchain transaction in a transaction queue;
preparing at least one transaction attribute of the received blockchain transaction and placing the received blockchain transaction in a persistence queue;
digitally signing or certifying the received blockchain transaction as appropriate to the blockchain network;
attempting to submit the digitally signed or certified blockchain transaction to the node in the blockchain network; and
polling a blockchain status of the submitted blockchain transaction.
28. The medium of claim 27, further comprising instructions that when executed by the one or more processors cause the one or more processors to assign a universal unique identifier to the blockchain transaction for tracking purposes upon receipt.
29. The medium of claim 27, further comprising instructions that when executed by the one or more processors cause the one or more processors to enqueue the attempts to submit the received transaction to the node in the blockchain network to a tracking queue for tracking and to store status information for a blockchain transaction successfully submitted to the node in the blockchain network.
30. The medium of claim 27, further comprising instructions that when executed by the one or more processors cause the one or more processors to resubmit the blockchain transaction when the blockchain transaction has been rejected by the node in the blockchain network and to determine when initial polling of the submitted blockchain transaction has timed out and then scheduling further polling of the blockchain status at a reduced rate to continue to track status of the submitted blockchain transaction after initial polling of the submitted blockchain transaction has timed out.


Allowable Subject Matter
Claims 1-32 are allowed, however the claims are currently rejected under obvious-type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Jentzsch et al, U.S. Patent 10,652,239 is relied upon for disclosing of a user sending blockchain transactions via a service (column 9, lines 8-11), signing messages to the blockchain and verifying that a user identifier is authorized to conduct the transaction (column 9, lines 14-23), and a state change being queued up for the blockchain (column 9, lines 59-61).
As per claim 1, it was at least not found to be taught in the prior art for a transaction management application that prepares a blockchain transaction for submission to the blockchain network…assigning cost attributes to the blockchain transaction; the transaction management application further queueing the blockchain transaction for submission to the blockchain network; a transaction handler that digitally signs or certifies the blockchain transaction for submission to the blockchain network as applicable to the blockchain network using identity credentials supplied by a user application, submits the digitally signed or certified blockchain transaction to the node in the blockchain network, and enqueues the digitally signed or certified blockchain transaction.
As per independent claims 12 and 30, they are similar in scope to independent claim 1, and are allowable over the prior art of record for similar reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manevich et al, US 2022/0103532 is relied upon for disclosing of a shared message queue in a blockchain network, see abstract.
Werner et al, US 2021/0091960 is relied upon for disclosing of a blockchain recording nonce values, see paragraph 0089.
Nogayama et al, US 2021/0058231 is relied upon for disclosing of the verification of nonces in a blockchain by using hashing functions, see abstract.
Cash et al, U.S. Patent 10,762,506 is relied upon for disclosing of verifying a blockchain by sending out one-way transaction nonces for nodes to verify, see column 8, lines 50-57.
Callan et al, US 2020/0007346 is relied upon for disclosing of publishing a hash of a nonce on a blockchain by signing with an authorized digital certificate, see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



























/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431